In a proceeding to confirm an arbitration award, the appeal is from a judgment of the Supreme Court, Queens County, dated November 25, 1975, which, inter alia, confirmed the arbitrators’ award and directed appellant to pay petitioner the sum of $485,059.95. Judgment affirmed, with $50 costs and disbursements, on the opinion of Mr. Justice Lerner at Special Term. In view of all of the circumstances, however, and in the exercise of our discretion, execution upon the judgment, to the extent of $82,167.50 awarded pursuant to paragraph 1 B of the arbitrators’ award is stayed for 120 days in order to enable appellant to litigate his claim for indemnity in a court of competent jurisdiction, and without prejudice to the appellant’s right to apply to the court in which such an action is instituted for a further stay, the grant or denial of which is a matter for the exercise of discretion by that court in the light of the facts as they then appear. Cohalan, Acting P. J., Rabin, Shapiro and O’Connor, JJ., concur.